DETAILED ACTION
Claim(s) 1-13, 15-16, 18-20, 24-29 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim(s) 1, 9, 24, 25, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) in view of Ohno (US 20080095247 A1)

In regards to claim 1, Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) a method, comprising:
 	receiving a first group of packets (either of I-frame, P-frame, or B-frame [Par. 59]) representing at first video frame  I-frame, P-frame, or B-frame), the first group having first associated grouping information ([Par. 59]frame type) and ([Par. 51 – Par. 52] A threshold such as a determined number of data segments that need to be transmitted for each frame type);
 	receiving a second group of packets representing a second video frame(another frame of either I-frame, P-frame, or B-frame [Par. 59]); and
determining that the packets of the first group and the packets of the second group of packets exceed a capability; and
  	determining, based on determining that the packets of the first group and the packets of the second group exceed the capability, to drop at least some of the packets of the second group ( [Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”, [Par. 52] “When the processor 506 identifies the frame type of the received segment, the processor 506 either drops the data segment or sends the data segment to the re-packetizer 508 to for re-packetizing. The decision to drop the packet is based on the determined number of data segments to be transmitted for each frame.”).
 	Motorola differs from claim 1 in that Motorola is silent on the first group having information indicating a maximum number of packets of the first group that can be dropped and a feature to drop at least some of the packets of the second group such that the maximum number of packets of the first group that can be dropped is not exceeded. Despite these differences similar features have been seen in other prior art involving mitigating bandwidth constraints.  [Ohno, Par. 91 – Par. 96 ] discloses dropping some of a packets of a second group (P/B frames) such that the maximum number of packets of the first group that can be dropped is not exceeded (I frames) due to the importance of I-frames in decoding MPEG video.
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the process for mitigating bandwidth constraints seen in Motorola by   configuring the first group having information indicating a maximum number of packets of the first group that can be dropped and determining, based on determining that the packets of the first group and the packets of the second group exceed the capability, to drop at least some of the packets of the second group such that the maximum number of packets of the first group that can be dropped is not exceeded as similarly seen in Ohno in order to provide a benefit of dropping frames according to which types of frames have the least impact on decoding an MPEG stream.


 	In regards to claim 24, Motorola discloses the method of claim 1 wherein the capability is a bandwidth capability ([Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”,). 

 	In regards to claim 25, Motorola discloses the method of claim 1 wherein the capability is a delivery capability ([Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”).

In regards to claim 26, Motorola discloses the method of claim 9 wherein the capability is a bandwidth capability ([Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”,). 

 	In regards to claim 27, Motorola discloses the method of claim 9 wherein the capability is a delivery capability ([Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”).



In regards to claim 9, Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) a method, comprising:
 	receiving a first group of packets (either of I-frame, P-frame, or B-frame [Par. 59]) representing at first video frame  I-frame, P-frame, or B-frame), the first group having first associated grouping information ([Par. 59]frame type) and ([Par. 51 – Par. 52] A threshold such as a determined number of data segments that need to be transmitted for each frame type);
	storing the first grouping information (“[0060]…the state variable that stores the current frame state is set to I-frame…”);
 	receiving a second group of packets representing a second video frame, the second group of packets associated with the second grouping information(another frame of either I-frame, P-frame, or B-frame [Par. 59])
	storing the second grouping information(“[0061]…the state variable that stores the current frame state is set to P-frame…”);
determining that the packets of the first group and the packets of the second group of packets exceed a capability; and
  	determining, based on determining that the packets of the first group and the packets of the second group exceed the capability, to drop at least some of the packets of the second group ( [Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”, [Par. 52] “When the processor 506 identifies the frame type of the received segment, the processor 506 either drops the data segment or sends the data segment to the re-packetizer 508 to for re-packetizing. The decision to drop the packet is based on the determined number of data segments to be transmitted for each frame.”).
information indicating a maximum number of packets of the first group that can be dropped and a feature to drop at least some of the packets of the second group such that the maximum number of packets of the first group that can be dropped is not exceeded. Despite these differences similar features have been seen in other prior art involving mitigating bandwidth constraints.  [Ohno, Par. 91 – Par. 96 ] discloses dropping some of a packets of a second group (P/B frames) such that the maximum number of packets of the first group that can be dropped is not exceeded (I frames) due to the importance of I-frames in decoding MPEG video.
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the process for mitigating bandwidth constraints seen in Motorola by   configuring the first group having information indicating a maximum number of packets of the first group that can be dropped and determining, based on determining that the packets of the first group and the packets of the second group exceed the capability, to drop at least some of the packets of the second group such that the maximum number of packets of the first group that can be dropped is not exceeded as similarly seen in Ohno in order to provide a benefit of dropping frames according to which types of frames have the least impact on decoding an MPEG stream.



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) in view of Ohno in view of VIVEKANANDAN (EP 3343833 A1).


 	In regards to claim 2, Motorola is silent on the method of claim 1, wherein determining to drop packets associated with the second group in order to meet the first threshold for delivery of packets associated with the first group comprises determining to drop all packets associated with the second group.
	Despite these differences similar features have been seen in other prior art involving the scheduling of network traffic. VIVEKANANDAN (EP 3343833 A1) for example discloses a feature in the [Abstract] for the scheduling of network traffic wherein determining to drop packets associated with a second group, lower priority flows, in order to meet first threshold for delivery of packets associated with a first group, higher priority flows, comprises determining to drop all packets associated with the second group, by replacing low priority flows with higher priority flows.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motorola in view of Ohno in view of Khan (USPGPub No. 2003/0119556).

 	In regards to claim 10, Motorola is silent on the method of claim 9, further comprising:
 	receiving, from the sender, retransmitted representing the first video frame. Despite these differences similar features have been seen in other prior art involving the handling packet drops. Khan for example discloses in [Par. 7] where responsive to a packet drop, a sender retransmits a packet increasing the reliability of packet transmission (“the lower priority queues. One method of preventing excessive latency periods is to drop packets from the sub-queues after a predetermined time period has elapsed. In this case, the dropped packet would be retransmitted.”).
	Thus based upon the findings of Khan (USPGPub No. 2003/0119556) it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the feature involving packet dropping of Motorola to perform in the event of a packet drop a step of, receiving, from the sender, retransmitted representing the first video frame, in order to provide reliable packet transmission. 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motorola in view of Ohno in view of Zavalkovsky(US Patent No. 6,822,940).

In regards to claim 11, Motorola is silent on the method of claim 9, wherein the first group of packets is further associated with instructions to be performed if the maximum number of packets of the first group that can be dropped is exceeded.
Despite these differences similar features have been seen in other prior art features for dropped packets/frames. Zavalkovsky for example discloses where a first group of packets 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the packet dropping feature of Motorola to arrive at wherein the first group of packets is further associated with instructions to be performed if the maximum number of packets of the first group that can be dropped is exceeded, in order to provide the ability to relieve an overload condition, indicated by the packet dropping condition.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motorola in view of Ohno in view of Cuffaro (USPGPub No. 2004/0001436).

	In regards to claim 12, Motorola is silent on the method of claim 9, further comprising: sending a notification that a maximum number of packets of the first group that can be dropped has been exceeded. Despite these differences similar features have been seen in other prior art involving the scheduling of traffic. Cuffaro for example in [Par. 17] discloses a feature where a notification, block discard notification, is sent to a sender of data, CNRC. The block discard notification, can provide notification that a maximum number of packets that can be dropped has been exceeded, 10 out of 100 received blocks are discarded. This enables the sender, the CNRC, to take congestion relieving measures [Par. 21].
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the traffic scheduling feature of Motorola, sending a notification that a maximum number of packets of the first group that can be dropped has been exceeded, as similarly seen in Cuffaro in order to provide a benefit of congestion relieving measures.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) in view of Ohno in view of Zhang (USPGPub No. 2010/0323746)

In regards to claim 5, Motorola discloses the method of claim 1, further comprising determining to drop at least some of the packets of the first group such that the maximum number of packets of the first group that can be drop is not exceeded.
	Despite these differences similar features have been seen in prior art involving the scheduling of network traffic. Zhang for example discloses in [Par. 63- Par. 67], a feature for determining to drop less than a first threshold number, N, of messages so as to meet a threshold of delivery, error rate higher than discarding threshold Thrn-1, of messages associated with a group of messages, TPC commands. 
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the scheduling feature of Motorola, by applying the scheduling feature 

 	In regards to claim 6, Motorola is silent on the method of claim 1, wherein the first associated grouping information comprises a first threshold of delivery of packets of data associated with the first group and instructions to be performed if the first threshold for delivery is exceeded.
 	Despite these differences similar features have been seen in prior art involving the scheduling of network traffic. Zhang for example discloses in [Par. 63- Par. 67], a feature where a first threshold of delivery of packets of data associated with a first group, error rate higher than discarding threshold Thrn-1, and instructions to be performed if the first threshold for delivery is exceeded, discarding N-1, TPC commands.
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the scheduling feature of Motorola, by applying the scheduling feature of Zhang to the first group of packets of Motorola, in order to provide a benefit of meeting a threshold error rate, thus improving reliability.


 	In regards to claim 7, Motorola is silent on the method of claim 6, wherein the instructions comprise an instruction to drop packets of data associated with the first group
	Despite these differences similar features have been seen in prior art involving the scheduling of network traffic. Zhang for example discloses in [Par. 63- Par. 67], a feature where error rate higher than discarding threshold Thrn-1, and instructions to be performed if the first threshold for delivery is exceeded, discarding N-1, TPC commands.
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the scheduling feature of Motorola, by applying the scheduling feature of Zhang to the first group of packets of Motorola, in order to provide a benefit of meeting a threshold error rate, thus improving reliability.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) in view of Ohno in view of Zhang in view of Cuffaro (USPGPub No. 2004/0001436).

 	In regards to claim 8, Motorola is silent on the method of claim 6, wherein the instructions to be performed sending a notification to at least one sender of group of packets of data associated with the first group or a receiver of the first group of packets	.
Despite these differences similar features have been seen in other prior art involving the scheduling of traffic. Cuffaro for example in [Par. 17] discloses a feature where a notification, block discard notification, is sent to a sender of data, CNRC. The block discard notification, can provide notification that a first threshold has been exceeded, 10 out of 100 received blocks are discarded. This enables the sender, the CNRC, to take congestion relieving measures [Par. 21].
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the traffic scheduling feature of Motorola, wherein the instructions to be performed sending a notification to at least one sender of group of packets of data associated with the first group or a receiver of the first group of packets, as similarly seen in Cuffaro in order to provide a benefit of congestion relieving measures.


Claim(s) 13, 15, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (USPGPub. No. 2006/0209853) in view of Wang (USPGPub No. 2008/0008093) in view of Shibutani (USPGPub No. 2004/0039832) in view of Droux (US 20080019274 A1)

 	In regards to claim 13, Hidaka (USPGPub20060209853) discloses a method comprising:
receiving, by a network device (See packet transfer device 211 illustrated in [Fig. 5] where the packet transfer device comprises a TCP Transfer Control Section 101 as can be seen in [Fig. 5] and illustrated in greater detail in [Fig. 1]), first grouping information (See section for grouping information, flow identifier section, illustrated in [Fig. 1]. The first grouping information is flow identifying conditions illustrated in [Fig. 14] for flow no. 1) describing a first group of packets (i.e. flow 1) the first grouping information data comprising a first group identifier (i.e. the particular combination of flow identifying conditions for flow no. 1) 	
 	receiving, by the network device, the first group of packets associated with the first group identifier (i.e. packets for flow 1 [Par. 74]);
	The method of Hidaka differs from the method of claim 13, in that Hidaka is silent on the first grouping information data comprising a first maximum number of packet that may be dropped from the first group of packets, and instructions for actions to be performed if more than the first maximum number of packets is dropped. 
 	The method of Hidaka further differs in that Hidaka is silent on step(s) of (1) determining, by the network device, to drop at least one packet of the first group of packets;  (2) dropping, by the network device, the at least one packet of the first group of packets; and (3) determining, based on the dropping of the at least one packet, if the dropping exceeds the maximum number of packets that may be dropped.
	Despite these differences similar features have been seen other prior art involving flow control. Wang (USPGPub No. 2008/0008093) for example discloses a feature where a first grouping information data comprises a first maximum number of packet that may be dropped from the first group of packets ([Par. 38] threshold packet loss rate of a first QoS flow), and instructions for actions to be performed if more than the first maximum number of packets is dropped ([Par. 38] terminating a first QoS flow if packet loss rate greater than the threshold). 
	Wang also discloses a step for (1) determining, by the network device, to drop at least one packet of the first group of packets (See [Par. 39] where, based on determining whether congestion takes place, a decision is made to drop packets of a first QoS flow “When the data transport network 115 experiences congestion, the congestion relief controller 185 may control the droping rate of flow of QoS traffic packets for the first or second flows of QoS traffic”);  (2) dropping, by the network device, the at least one packet of the first group of packet (See [Par. 39] where, based on determining whether congestion takes place, a decision is made to drop packets of a first QoS flow “When the data transport network 115 experiences congestion, the congestion relief controller 185 may control the dropping rate of flow of QoS traffic packets for ; and (3) determining, based on the dropping of the at least one packet, if the dropping exceeds the maximum number of packets that may be dropped ([Par. 38] terminating a first QoS flow if packet loss rate greater than the threshold).
	Therefore based upon the findings in Wang it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Hidaka by incorporating features where the first grouping information data comprises a first maximum number of packet that may be dropped from the first group of packets, and instructions for actions to be performed if more than the first maximum number of packets is dropped and where the method of Hidaka further comprises the steps of (1) determining, by the network device, to drop at least one packet of the first group of packets;  (2) dropping, by the network device, the at least one packet of the first group of packets; and (3) determining, based on the dropping of the at least one packet, if the dropping exceeds the maximum number of packets that may be dropped, in order to perform flow control features for mitigating congestion.
	Hidaka in view of Wang further differ from claim 13, in that the combined teachings fail to suggest a feature for receiving instructions for actions to be performed if more than the first maximum number of packets is dropped. Despite these differences similar features have been seen in other prior art involving congestion control. Shibutani discloses a feature where instructions are received to control the discarding of packets of a particular grouping, packets with particular TTL area values, ‘0’. See [Par. 74 – Par. 80], “[0077] Among the extracted header information, the VLAN tag information 2006 is sent to the tag TTL check unit 503, which is a characteristic component of the present invention, to check whether the value of the TTL area 22065 in FIG. 15 is "0" or not….If the value of the TTL area 22065 is "0" as a result of the check, frame discard information 25003 is output and the instruction to discard the frame is sent to the frame header analyzer 502….When the frame header analyzer 502 receives the instruction to discard the frame, it instructs the frame type judgement unit 501 not to output input frame information 5006 and executes the frame discarding for the input frame 4001. ”
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the congestion control feature of Hidaka by including a feature for receiving instructions for actions to be performed if more than the first maximum number of packets is dropped, as similarly seen in Shibutani in order to provide a benefit of using instructions to manually control the discarding of frames. Hidoka further differs from claim 13, in that Hidoka is silent on sending an indication of the number of the at least one dropped packets of a first group.
Despite these differences similar feature have been seen in other prior art involving flow control. Droux (USPGPub No. 20080019274) for example discloses in [Par. 61] discloses a feature for sending an indication of the at least one dropped packets of the first group (“…the notification threshold corresponds to a minimum number of packets that must be dropped (as recorded by the drop counter) or a minimum number of error packets that must be received (as recorded by the error packet counter) before a notification message is sent to the packet destinations”)
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Hidaka by sending an indication of the number of the at least one drop packets of the first group as similarly suggested by Droux in order to provide a benefit of flow control.

 	In regards to claim 15, Hidaka is silent on the method of claim 14, wherein the instructions comprise instructions to drop the first group of packets. 	Despite these differences similar features have been seen in other prior art involving flow control. Wang [Par. 38] discloses when the dropping exceeds the maximum number of packets that may be dropped, when a packet loss rate surpasses a threshold, executing the instructions to drop a first group of packets, terminating a first QoS flow. 
 	Therefore based upon the findings in Wang it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Hidaka such that wherein the instructions comprise instructions to drop the first group of packets., in order to perform flow control features for mitigating congestion.

In regards to claim 28, Hidoka discloses the method of claim 13 wherein the capability is a bandwidth capability (“[0058]…The input bandwidth control section contains a means to record the arrival time of the received packet and monitor the bandwidth of the input line in the period from the arrival time of the packet, and can therefore notify the TCP transfer control section when the flow the packet belongs to, has exceeded the input line bandwidth setting….”). 

 	In regards to claim 29, HIdoka discloses the method of claim 13, wherein the capability is a delivery capability (“[0058]…The input bandwidth control section contains a means to record the arrival time of the received packet and monitor the bandwidth of the input line in the period from the arrival time of the packet, and can therefore notify the TCP transfer control section when the flow the packet belongs to, has exceeded the input line bandwidth setting….”).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (USPGPub. No. 2006/0209853) in view of Wang (USPGPub No. 2008/0008093) in view of Shibutani (USPGPub No. 2004/0039832) in view of Droux (US 20080019274 A1) in view of Nadas (USPGPub No. 2011/0044168).

 	In regards to claim 16, Hidaka is silent on the method of claim 13, wherein determining that the packets of the first group packets exceed the capability comprises determining that network congestion is present
Despite these differences similar features have been seen in other prior art involving flow control. Nadas [Par. 14] discloses where after determining the presence of network congestion (i.e. a congestion condition in a second uplink flow is detected) a decision is made to drop at least one packet of a first group of packets (i.e. discarding a fraction of a second uplink flow data packets) in order to mitigate congestion.
 	Therefore based upon the findings in Nadas it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Hidaka such that wherein determining that the packets of the first group packets exceed the capability comprises determining that network congestion is present
., in order to perform flow control features for the benefit of mitigating congestion.
Allowable Subject Matter
Claim(s) 3-4 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.